                                                          EXHIBIT 20

Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 1 of 29 PageID #: 335
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 2 of 29 PageID #: 336
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 3 of 29 PageID #: 337
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 4 of 29 PageID #: 338
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 5 of 29 PageID #: 339
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 6 of 29 PageID #: 340
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 7 of 29 PageID #: 341
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 8 of 29 PageID #: 342
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 9 of 29 PageID #: 343
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 10 of 29 PageID #: 344
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 11 of 29 PageID #: 345
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 12 of 29 PageID #: 346
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 13 of 29 PageID #: 347
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 14 of 29 PageID #: 348
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 15 of 29 PageID #: 349
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 16 of 29 PageID #: 350
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 17 of 29 PageID #: 351
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 18 of 29 PageID #: 352
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 19 of 29 PageID #: 353
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 20 of 29 PageID #: 354
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 21 of 29 PageID #: 355
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 22 of 29 PageID #: 356
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 23 of 29 PageID #: 357
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 24 of 29 PageID #: 358
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 25 of 29 PageID #: 359
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 26 of 29 PageID #: 360
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 27 of 29 PageID #: 361
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 28 of 29 PageID #: 362
Case 3:19-cv-00350 Document 24-20 Filed 06/11/19 Page 29 of 29 PageID #: 363
